     Case 2:20-cr-00054 Document 52 Filed 09/18/20 Page 1 of 1 PageID #: 222




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                    CRIMINAL ACTION NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

                               Defendant.



                                             ORDER


       The Court has reviewed the Motion by the United States to Toll the Speedy Trial Act and

Continue Trial (Document 51) filed in this matter on September 17, 2020. The Court ORDERS

the Defendant to file a response to the motion no later than Thursday, September 24, 2020.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:          September 18, 2020
